EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In order to correct the dependency of some claims, the application has been amended as follows: 
		Claim 4, line 2, “4” is changed to –1--.
		Claim 8, line 2, “3” is changed to --1--.

Claims 1, 4-9, 11-20 are allowed over the prior art of the record.

		Reason for Allowance
The following is an Examiner's Statement of Reasons for Allowance: The primary reason for allowance of the claims is that prior art neither teach nor fairly suggest the particular combination of the core-shell fiber type strain sensor as presented in the independent claims 1, 9, and 17.  Major emphasis is being placed upon the provision of a fibrous support, a conductive layer has a first unit conductive layer; and a second unit conductive in a  sandwich structure, such that the conductivity of these layers are different, in combination with other limitations of the said independent claims and their dependent ones.
	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

The closest art is Servati et al., U.S. Publication No. 20170059421, that discloses a core-shell strain sensor, with fiber mesh and electrically conductive exterior surfaces adjacent fibers of plurality of fibers.  Servati et al., neither shows a sandwich structure nor does show that the conductivity of various layers are different, as mentioned above and required by the independent claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Thursday, January 13, 2022